NO. 07-03-0459-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                 DECEMBER 22, 2004

                         ______________________________


                       STACIE MARIE BARRERA, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

              FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                  NO. A13806-0008; HONORABLE ED SELF, JUDGE

                         _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


      Appellant Stacie Marie Barrera appeals from a judgment revoking her community

supervision and imposing sentence pursuant to conviction for credit card abuse. We affirm.


      In accordance with a plea bargain, appellant entered a plea of guilty to a charge of

credit card abuse. See TEX . PENAL CODE ANN . § 32.31 (Vernon 2003). The trial court

found that the evidence substantiated appellant’s guilt, accepted the guilty plea, found
appellant guilty, and sentenced her to confinement for two years in a state jail facility and

assessed a fine of $2,000. The confinement portion of the sentence was suspended and

appellant was placed on community supervision.


       The appeal now before us arises from the State’s third motion to revoke appellant’s

community supervision. The first two motions to revoke resulted in findings that appellant

violated conditions of her probation following her pleas of “true” to at least some of the

allegations in the motions. Appellant also pled “true” to certain violations alleged as the

basis for the third motion. The trial court again found that appellant violated terms of her

probation. Her community supervision was revoked, and she was ordered to serve the

two-year confinement portion of her sentence.


       Appointed counsel for appellant has filed a Motion to Withdraw and a Brief in

Support thereof. In support of the motion to withdraw, counsel has certified that, in

compliance with Anders v. California, 386 U.S. 738, 744-745, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967), the record has been diligently reviewed and that, in the opinion of counsel, the

record reflects no reversible error or grounds upon which a non-frivolous appeal can

arguably be predicated. Counsel thus concludes that the appeal is frivolous. Counsel has

discussed why, under the controlling authorities, there is no reversible error in the trial court

proceedings or judgment. See High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978).


       Counsel has attached exhibits showing that a copy of the Anders brief and Motion

to Withdraw have been forwarded to appellant, and that counsel has appropriately advised




                                              -2-
appellant of appellant’s right to review the record and file a pro se response to counsel’s

motion and brief. Appellant did not file a response.


       We have made an independent examination of the record to determine whether

there are any arguable grounds for appeal. See Penson v. Ohio, 488 U.S. 75, 80, 109
S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App.

1991). We have found no such grounds. We agree that the appeal is frivolous.


       Accordingly, counsel’s Motion to Withdraw is granted. The judgment of the trial

court is affirmed.


                                         Phil Johnson
                                         Chief Justice


Do not publish.




                                            -3-